SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS OF EACH OF THE LISTEDFUNDS: Cash Account Trust Tax–Exempt Portfolio — Tax Free Money Fund Class S DWS Alternative Asset Allocation Fund DWS Capital Growth Fund DWS Communications Fund DWS Core Equity Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS Diversified International Equity Fund DWS Dreman Mid Cap Value Fund DWS Dreman Small Cap Value Fund DWS Emerging Markets Equity Fund DWS Enhanced Commodity Strategy Fund DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Equity 500 Index Fund DWS Equity Dividend Fund DWS Floating Rate Fund DWS Global High Income Fund DWS Global Income Builder Fund DWS Global Inflation Fund DWS Global Small Cap Growth Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS Health Care Fund DWS High Income Fund DWS Intermediate Tax/AMT Free Fund DWS Large Cap Value Fund DWS Latin America Equity Fund DWS Managed Municipal Bond Fund DWS Massachusetts Tax–Free Fund DWS Mid Cap Growth Fund DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS S&P 500 Index Fund DWS Short Duration Fund DWS Short–Term Municipal Bond Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Strategic Government Securities Fund DWS Strategic High Yield Tax–Free Fund DWS Technology Fund DWS U.S. Bond Index Fund DWS Ultra–Short Duration Fund DWS Unconstrained Income Fund DWS World Dividend Fund Investors Cash Trust Treasury Portfolio — DWS U.S.Treasury Money Fund Class S Effective on or about January 1, 2013, the following disclosure is added to the “SHAREHOLDER FEES” table in the “FEESAND EXPENSES OF THE FUND” section for the relevant classes in each fund’s summary prospectus: SHAREHOLDER FEES (paid directly from your investment) A B C S Account Service Fee (for fund account balances below $10,000, and subject to certain exceptions) $20/year $20/year $20/year $20/year Please Retain This Supplement for Future Reference November 28, 2012 PROSTKR-195
